DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on July 21, 2021 has been received. Claims 4-15 are currently pending. Applicant is reminded that in the listing of claims, the status of every claim (including canceled claims) must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). See 37 CFR 1.121. In the instant application, claims 1-3 were canceled (see page 1 of Applicant’s Remarks filed on July 21, 2021) but have been omitted from the claim listing. Appropriate correction is required.
Election/Restrictions
Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 15 is drawn to a method for filling gaps and reducing slippage between a kiteboarding/windsurfing waist harness and a waist of a human around which the waist harness is worn, which is distinct from the originally presented invention (a body pad apparatus, see claim set filed on December 25, 2019 and note in Interview Summary mailed on July 22, 2021).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 4-14 are presented for examination below.
Information Disclosure Statement
The information disclosure statement filed July 21, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copies of the cited Non Patent Literature Documents have been provided. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Additionally, in regards to Applicant’s argument that Grosso’s disclosure is directed to spine supports and therefore does not constitute analogous art in view of Applicant’s claimed body pad (see page 7 of Applicant’s Remarks), the Examiner respectfully disagrees.
 The title of Grosso’s invention is “Portable, Inflatable Lumbar Cushion,” which is, by definition, a body pad, i.e., a pad or cushion worn on the body. The fact that Grosso’s body pad also provides support for the wearer’s spine does not disqualify it as an analogous art.
Per MPEP 2141.01(a), “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” In this case, O’Brien’s disclosure is at least from the same field of endeavor (i.e., pads or cushions worn around the wearer’s body) as the claimed invention and is therefore analogous art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites the limitation “the central layer provides high tensile strength and high tear resistance.” The limitation lacks support in the original disclosure and therefore constitutes new matter. 
to provide tensile strength at a certain stretch limit, to give tear resistance to the apparatus.” In other words, while the specification provides support for the middle layer generally providing tensile strength and tear resistance, the specification does not provide sufficient support for the middle layer providing high tensile strength and high tear resistance.
Dependent claims are rejected at least for depending from rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the central layer provides high tensile strength and high tear resistance.” As noted above, the limitation lacks support in the original disclosure, and it is therefore the limitation is indefinite in view of the specification, as it is unclear which materials are included or excluded by the claim limitation of providing high tensile strength and high tear resistance. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 6, 8, and 9, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldino (WO 2012/138569 A1).
Regarding claim 4, Baldino discloses a body pad (garment 1, which is configured to be worn on a user’s body and provides at least some degree of padding due to the combined thickness of the material layers) comprising:
a stretchable material (material of 1, which is formed of a stretchable middle layer 2 and outer and inner layers 5, 7 made of silicone or rubber which are provided in a spaced pattern and have some degree of stretch, resulting in a composite fabric that is at least somewhat stretchable, see paragraphs 0016, 0022, 0023, 0033, and 0036) having an interior layer (7), a central layer (2), and an exterior layer (5), wherein:
the interior layer is thick (see embodiment of Fig. 3B, which has a relatively thicker protrusion layer, see paragraphs 0022, 0026, 0036, and 0042, note that “thick” is a relative term 
the exterior layer is thick (see embodiment of Fig. 3B, which has a relatively thicker protrusion layer, see paragraphs 0022, 0026, 0036, and 0042, note that “thick” is a relative term and Applicant has not defined a particular thickness value or range) and compressible (see paragraph 0022, exterior layer 5 is made of silicone or rubber, which are at least somewhat compressible materials), has an interior surface (bottom surface of 5 as seen in Fig. 3B) attached to an exterior surface of the central layer (top surface of 2 as seen in Fig. 3B), and has an exterior surface (top surface of 5 as seen in Fig. 3B, which is configured to interface with a support surface, see paragraph 0027) having a texture with a high coefficient of friction (see paragraphs 0016, 0022, 0036, and 0042; note that the pattern of the protrusions of 5 form a texture, i.e., “the visual or tactile surface characteristics and appearance of something” inasmuch as claimed, see definition 1a of “texture” via Merriam-Webster.com); and
the central layer provides high tensile strength and high tear resistance (see paragraph 0023 and rejection under 35 USC 112(b) above; central layer is formed of a blend of polyester 
Regarding the limitation “body pad,” as discussed above, Baldino discloses a multi-layer garment that includes textile middle layer (2) and outer and inner layers (5, 7) made of silicone or rubber, which collectively provide at least some degree of padding and/or impact resistance. As such, Baldino’s garment is capable of being used as a body pad inasmuch as claimed. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

	
Regarding clam 6, Baldino further discloses wherein the central layer (2) is made of polyester, elastane or nylon (see paragraph 0023).

Regarding claim 8, Baldino further discloses wherein the interior (7) and exterior layers (5) have a combined thickness of at least three millimeters (see paragraph 0037, Baldino discloses wherein each protrusion of the interior and exterior layers 5, 7 can be between 0.1 cm to 0.3 thick, i.e., 1mm to 3mm thick, resulting in a combined thickness of 2mm to 6mm, which encompasses the claimed range of at least 3mm).

Regarding claim 9, Baldino further discloses wherein the interior (7) and exterior layers (5) have a combined thickness of no more than four millimeters (see paragraph 0037, Baldino discloses wherein each protrusion of the interior and exterior layers 5, 7 can be between 0.1 cm .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 8-12, and 14, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Capps (US PG Pub 2016/0066679) in view of Ramirez (US PG Pub 2012/0137401), or in the alternative, over Capps in view of Morrow et al. (herein Morrow)(US PG Pub 2004/0003454) and Detty (US Patent No. 5,168,577).

a stretchable material (12, 14, 42; note that inner and outer layers 12, 14 are made of neoprene and therefore the body pad as a whole is stretchable at least in part; see Figs. 1, 2, 3a, and 4 and paragraphs 0038-0041) having an interior layer (12), a central layer (42), and an exterior layer (14), wherein:
the interior layer is thick and compressible (see Figs. 1, 2, 3a, and 4 and paragraph 0040; interior layer 12 is made of neoprene, a compressible material, and is about 3.18mm thick; note that “thick” is a relative term and Applicant has not defined a particular thickness value or range), and has an exterior surface (right-facing surface of 12 as seen in Fig. 4) attached to an interior surface of the central layer (left-facing surface of 42 as seen in Fig. 4);
the exterior layer is thick and compressible (see Figs. 1, 2, 3a, and 4 and paragraph 0040; exterior layer 14 is made of neoprene, a compressible material, and is about 3.18mm thick; note that “thick” is a relative term and Applicant has not defined a particular thickness value or range), and has an interior surface (left-facing surface of 14 as seen in Fig. 4) attached to an exterior surface of the central layer (right-facing surface of 42 as seen in Fig. 4); and
the central layer provides high tensile strength and high tear resistance (see paragraph 0041, pad 42 is made of a high density foam and is therefore configured to enhance the overall tensile strength and tear resistance of the body pad at least in the area of pad 42, see also rejection under 35 USC 112(b) above).
Capps further discloses wherein the inner and outer layers (12, 14) are made of neoprene but fails to explicitly disclose wherein the neoprene layers have respective interior and exterior surfaces having a texture with a high coefficient of friction.
thermal neoprene construction, neoprene coated latex to provide a non-slip grip in oily conditions, polyurethane-coated fingertips, thumb bulge, and around the palmar digital crease for added grip, or other grip-enhancing textures”).
Therefore, based on Ramirez’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Capps’ neoprene inner and outer layers would have respective interior and exterior surfaces having a grip-enhancing texture, i.e., a texture with a high coefficient of friction. It is further noted that “high” is a relative term and Applicant has not defined a particular coefficient of friction, or range of coefficients of friction. 
Alternatively, Capps further discloses wherein the inner and outer layers (12, 14) are made of neoprene but fails to explicitly disclose wherein the neoprene layers have respective interior and exterior surfaces having a texture with a high coefficient of friction.
However, Morrow teaches a body pad (10) comprising an interior layer formed of a neoprene material (28, 30) having a textured inner surface (32) with a high coefficient of friction, for minimizing movement between the body pad and the wearer’s skin (see paragraph 0033).
Furthermore, Detty teaches a body pad (10) having an outer layer (16) formed of a neoprene material having a textured outer surface with a high coefficient of friction (see Figs. 1-3; column 2, lines 17-27; and column 3, lines 10-63), to minimize slippage of objects held on the outside of the body pad (see column 2, lines 17-27; and column 3, lines 10-63).


Regarding claim 5, the modified body pad of Capps (i.e., Capps in view of Ramirez or Capps in view of Morrow and Detty) is further disclosed wherein the interior and exterior layers (12 and 14 of Capps) are made of foam rubber (i.e., neoprene, see paragraph 0040 of Capps).

Regarding claim 8, the modified body pad of Capps (i.e., Capps in view of Ramirez or Capps in view of Morrow and Detty)  is further disclosed wherein the interior and exterior layers (12 and 14 of Capps) have a combined thickness of at least three millimeters (see paragraph 0040; Capps discloses wherein interior layer 12 and exterior layer 14 each have a thickness of 0.08mm to 6.35mm and therefore include a combined thickness of 0.16mm to 12.7mm, which includes encompasses the claimed range of at least 3mm).

Regarding claim 9, the modified body pad of Capps (i.e., Capps in view of Ramirez or Capps in view of Morrow and Detty) is further disclosed wherein the interior and exterior layers (12 and 14 of Capps) have a combined thickness of no more than four millimeters (see paragraph 0040; Capps discloses wherein interior layer 12 and exterior layer 14 each have a thickness of 

	Regarding claim 10, the modified body pad of Capps (i.e., Capps in view of Ramirez or Capps in view of Morrow and Detty) is further disclosed wherein the body pad (10 of Capps) has opposing ends (16, 24 of Capps) and further comprises a low-profile connector (hook and loop fasteners 26, 30 of Capps) that reversibly connects the opposing ends together after the body pad is stretched completely but snugly around a round body part (e.g., the wearer’s waist, see Figs. 3a-3b and paragraph 0041 of Capps).

	Regarding claim 11, the modified body pad of Capps (i.e., Capps in view of Ramirez or Capps in view of Morrow and Detty) is further disclosed wherein the low-profile connector (26, 30 of Capps) includes hooks (26 of Capps) attached near one end (16 of Capps) of the body pad and loops (30 of Capps) attached near an opposing end (24 of Capps) of the body pad (see Figs. 3a-3b and paragraph 0041 of Capps).

	Regarding claim 12, the modified body pad of Capps (i.e., Capps in view of Ramirez or Capps in view of Morrow and Detty) is further disclosed wherein the low-profile connector (26, 30 of Capps) is adjustable enabling the circumference of the body pad to be adjusted when the opposing ends are reversibly attached so that the body pad can completely and snugly fit around round body parts of different sizes, all without tearing (see Figs. 3a-3b and paragraph 0041 of Capps).
In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Capps discloses hook and loop fasteners, which are adjustable, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 14, the modified body pad of Capps (i.e., Capps in view of Ramirez or Capps in view of Morrow and Detty) is further disclosed wherein the body pad (10 of Capps) has an outer perimeter (15a, 15b of Capps) and further comprises edging material (33a of Capps) around the outer perimeter (see Figs. 1 and 2a and paragraph 0038 of Capps).


Claims 6-7, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Capps in view of Ramirez, or in the alternative, over Capps in view of Morrow and Detty, as applied to claim 4 above, further in view of Turner (US PG Pub 2010/0319097).
	Regarding claim 6, Capps and Ramirez (or Capps, Morrow, and Detty) together teach the limitations of claim 4, as discussed above, but fail to further teach wherein the central layer is 
	However, Turner teaches a body pad (213) comprising a polymer foam material such as polyester foam, as polymer foam materials provide impact attenuation protection, return to their original shape after being compressed, and may be formed in a variety of densities (see paragraphs 0030-0033).
	Therefore, based on Turner’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Capps’ foam material to be a polyester foam material, as such a material would provide impact attenuation protection, return to its original shape after being compressed, and may be formed in a variety of densities.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 7, the modified body pad of Capps (i.e., Capps in view of Ramirez and Turner, or Capps in view of Morrow, Detty, and Turner) is further disclosed wherein the interior and exterior layers (12 and 14 of Capps) are made of foam rubber (i.e., neoprene, see paragraph 0040 of Capps).






Claim 13, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Capps in view of Ramirez, or in the alternative, over Capps in view of Morrow and Detty, as applied to claim 4 above, further in view of Grosso (US PG Pub 2003/0125650).
Regarding claim 13, Capps and Ramirez (or Capps, Morrow, and Detty) together teach the limitations of claim 4, as discussed above. Capps further discloses wherein the body pad (10) has a width that varies between portions of the body pad (see at least Figs. 1 and 3a and paragraph 0041 of Capps) but fails to teach wherein the width continuously varies from widest along one side of the body pad to narrowest along an opposite side of the body pad. Instead, Capps teaches wherein the body pad has a widest width along both back and front portions of the body pad (see at least Fig. 3a)
However, Grosso teaches a body pad (10) made of at least one layer of neoprene material (see paragraph 0031) having a width that continuously varies from widest along one side of the body pad (along 24) to narrowest along an opposite side of the body pad (adjacent free ends 14, see Figs. 1, 4, and 5 and paragraphs 0031-0034), so as to provide maximum back support/comfort while also enhancing portability of the body pad (see paragraphs 0013 and 0034).
Therefore, based on Grosso’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Capps’ body pad such that the width of the body pad would continuously vary from widest along one side of the body pad to narrowest along an opposite side of the body pad, as doing so would provide maximum back support/comfort while enhancing portability of the body pad.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOCELYN BRAVO/Primary Examiner, Art Unit 3732